Citation Nr: 0938012	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  05-24 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received in 
order to reopen a claim for entitlement to service connection 
for hypertension.

2.  Whether new and material evidence has been received in 
order to reopen a claim for entitlement to service connection 
for coronary artery disease.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel




INTRODUCTION

The Veteran had active military service from November 1942 to 
January 1946 and from February 1947 to June 1965.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri that denied the Veteran's application to reopen a 
previously denied claim of entitlement to service connection 
for a heart condition, diagnosed as coronary artery disease, 
for failure to submit new and material evidence.  

In this case, an unappealed RO rating decision from October 
1975 determined that entitlement to service connection for 
hypertension was not warranted because the disorder was not 
shown in service and no evidence of hypertension post-service 
had been submitted.  Thereafter, the Veteran submitted 
medical evidence dated in September 1976 noting treatment for 
essential hypertension.  In a December 1976 rating 
determination, the RO determined that new and material 
evidence had not been submitted to warrant reopening the 
claim of entitlement to service connection for hypertension.  
Inasmuch as the Veteran did not perfect a timely appeal, the 
RO's decision became final.  See 38 U.S.C.A. § 7105.

The Veteran filed a claim dated in July 2003 alleging a heart 
disorder and claiming that he was diagnosed with high blood 
pressure in service.  In a September 2003 rating decision, 
the RO determined that new and material evidence had not been 
submitted to warrant reopening a claim of entitlement to 
service connection for hypertension.  The RO also denied the 
Veteran's claim for entitlement to service connection for 
coronary artery disease.  Inasmuch as the Veteran did not 
perfect a timely appeal, the RO's decision as to these 
matters became final.  See 38 U.S.C.A. § 7105.

In a statement dated in February 2004, the Veteran again 
indicated that he wished to file a claim for increased 
compensation based on his current heart condition that was 
caused by in-service hypertension.  As noted above, in a July 
2004 rating decision, the RO determined that no new and 
material evidence had been submitted to warrant reopening the 
Veteran's claim for heart condition, and the present appeal 
ensued.

It is noted that when previously before the Board in January 
2008, the Veteran's claim was regarded as a consolidated 
issue concerning whether new and material evidence has been 
received in order to reopen a claim for entitlement to 
service connection for cardiovascular disease, to include 
hypertension and coronary artery disease.  In January 2008, 
the Board remanded this matter to the RO via the Appeals 
Management Center (AMC) for additional development.

The Board observed that the matters for whether new and 
material evidence has been received in order to reopen a 
claim for entitlement to service connection for hypertension 
and for coronary artery disease address separate and distinct 
disabilities, and should be addressed separately.  See 
generally Ephraim v. Brown, 82 F.3d 399, 401 (Fed. Cir. 1996) 
(holding that a newly diagnosed disorder, whether or not 
medically related to a previously diagnosed disorder, cannot 
be considered the same claim).  Under the circumstances and 
because the claims warrant separate treatment, the Board has 
recharacterized these claims as separate issues as set forth 
on the first page of this decision.

In September 2008, the Board again remanded these matters to 
the RO via the AMC for additional development.

As a final preliminary matter, the Board notes that the 
Veteran submitted a VA Form 21-8940 in February 2008, filing 
a formal application for entitlement to a total disability 
rating based on individual unemployability due to service-
connected disability (TDIU).  This matter is referred to the 
RO for appropriate action.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  In a September 2003 rating decision, the RO denied 
reopening the Veteran's claim for service connection for 
hypertension; although notified of the denial, the Veteran 
did not initiate an appeal. 

3.  None of the new evidence associated with the claims file 
since the September 2003 denial, when considered by itself or 
in connection with evidence previously assembled, relates to 
an unestablished fact necessary to substantiate the claim for 
service connection for hypertension, or raises a reasonable 
possibility of substantiating the claim for service 
connection for hypertension.

4.  In a September 2003 rating decision, the RO denied the 
Veteran's claim for service connection for coronary artery 
disease; although notified of the denial, the Veteran did not 
initiate an appeal. 

5.  None of the new evidence associated with the claims file 
since the September 2003 denial, when considered by itself or 
in connection with evidence previously assembled, relates to 
an unestablished fact necessary to substantiate the claim for 
service connection for coronary artery disease, or raises a 
reasonable possibility of substantiating the claim for 
service connection for coronary artery disease.


CONCLUSIONS OF LAW

1.  The September 2003 RO rating decision that denied 
reopening the Veteran's claim for service connection for 
hypertension is final. 38 U.S.C.A. § 7105(b) (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

2.  As evidence received since the RO's September 2003 denial 
is not new and material, the criteria for reopening the 
Veteran's claim for service connection for hypertension have 
not been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2009).

3.  The September 2003 RO rating decision that denied the 
Veteran's claim for service connection for coronary artery 
disease is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

4.  As evidence received since the RO's September 2003 denial 
is not new and material, the criteria for reopening the 
Veteran's claim for service connection for coronary artery 
disease have not been met.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran's petition to reopen his claims for 
service connection for hypertension and for coronary artery 
disease was received in February 2004.  He was notified of 
the provisions of the VCAA by the RO and AMC in 
correspondence dated in March 2004, January 2008, and January 
2009.  These letters notified the Veteran of VA's 
responsibilities in obtaining information to assist him in 
completing his claims, identified the Veteran's duties in 
obtaining information and evidence to substantiate his 
claims, and provided other pertinent information regarding 
VCAA.  

Thereafter, the claims were reviewed and a supplemental 
statement of the case (SSOC) was issued for these matters in 
July 2009.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson 
(Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).  The Board 
notes that 38 C.F.R. § 3.159 was revised, effective May 30, 
2008, removing the sentence in subsection (b)(1) stating that 
VA will request the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Subsection 
(b)(3) was also added and notes that no duty to provide 
§ 5103(a) notice arises "[u]pon receipt of a Notice of 
Disagreement" or when "as a matter of law, entitlement to 
the benefit claimed cannot be established."  See 38 C.F.R. 
§ 3.159 (b)(3) (2009).

During the pendency of this appeal, the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), found 
that the VCAA notice requirements applied to all elements of 
a claim.  An additional notice as to these matters was 
provided in January 2009.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.

A review of the January 2009 VCAA notice letter shows the AMC 
identified the basis for the denial in the prior decisions 
and provided notice that described what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denials. The Board finds the notice 
requirements pertinent to the issues on appeal addressed in 
this decision have been met.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his new and material 
evidence claims and has been provided opportunities to submit 
such evidence.  A review of the claims file also shows that 
VA has conducted reasonable efforts to assist him in 
obtaining evidence necessary to substantiate his claims 
during the course of this appeal.  His service treatment 
records, service personnel records, and all relevant VA and 
private treatment records pertaining to his claims have been 
obtained and associated with his claims file.  Furthermore, 
the Veteran has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained.  
The Veteran has been notified of the evidence and information 
necessary to substantiate his claims, and he has been 
notified of VA's efforts to assist him.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claims.

New and Material Evidence

The Veteran filed a claim dated in July 2003 alleging a heart 
disorder and claiming that he was diagnosed with high blood 
pressure in service.  

In a September 2003 rating decision, the RO determined that 
new and material evidence had not been submitted to warrant 
reopening a claim of entitlement to service connection for 
hypertension.  The RO also denied the Veteran's claim for 
entitlement to service connection for a heart disability 
diagnosed as coronary artery disease.  Although notified of 
the September 2003 denial, the Veteran did not initiate an 
appeal of these determinations.  As such, that decision is 
final as to the evidence then of record, and is not subject 
to revision on the same factual basis.  See 38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

In a statement dated in February 2004, the Veteran again 
indicated that he wished to file a claim for increased 
compensation based on his current heart condition that was 
caused by in-service hypertension.  

As an initial matter, the Board notes that the Veteran's 
February 2004 application to reopen his claim was received 
within one year of receiving notice of the September 2003 
decision.  The Board has carefully reviewed the February 2004 
application and finds that it cannot be construed as a notice 
of disagreement with the September 2003 rating decision.  The 
Veteran indicated in his statement that his wished to file a 
claim and he did not express any specific disagreement with 
the September 2003 decision.  Therefore, the Board finds that 
the February 2004 correspondence from the Veteran, submitted 
within a year of the notice of the September 2003 decision, 
is indeed a new claim.  See 38 C.F.R. §§ 20.302, 20.1103 
(2009).

This appeal arises from the RO's July 2004 rating decision 
that found no new and material evidence had been submitted to 
warrant reopening the Veteran's claim for service connection 
for a heart condition, diagnosed as coronary artery disease.  
Regardless of the RO's actions, the Board must still 
determine whether new and material evidence has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a 
prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 
(1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the Veteran's previously and finally 
denied claims).

As noted above, the matters for whether new and material 
evidence has been received in order to reopen a claim for 
entitlement to service connection for hypertension and for 
coronary artery will be addressed separately.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a) (2009).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  In this case, the last final denial of the claim was 
the September 2003 RO rating decision.  Furthermore, for 
purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

Evidence added to the claims file since the September 2003 
denial includes statements from the Veteran; VA fee-based 
examination reports dated in August 2003; VA treatment 
records dated from 1994 to 2009; private treatment records 
from Mercy Hospital dated from January to February 2004; 
private physician treatment records dated in January and 
February 2004 from B. K. G., M. D.; private treatment notes 
from Noble Hospital and M. P., M. D. dated from July 2004 to 
October 2004; and private treatment records dated in December 
2008 and March 2009 from Westfield Cardiology. 

In a February 2004 statement, the Veteran indicated that he 
had been treated for high blood pressure while in service.  
He further asserted that his current diagnosed heart 
disabilities have been caused by hypertension incurred in 
service. 

VA and private treatment records associated with the file 
detail continued treatment for chest pain, dyspnea, 
hypertension, coronary artery disease status post coronary 
artery bypass graft times four, atherosclerotic disease, 
severe aortic valve stenosis, sick sinus syndrome with 
symptomatic bradycardia, and stable angina pectoris. 

The additionally received evidence is "new" in the sense 
that it was not previously before agency decision makers.  
However, none of this evidence is "material" for purposes 
of reopening the claims for service connection for 
hypertension and for coronary artery disease.  

Based upon a comprehensive review of the record, the Board 
finds the evidence added to the claims file since the 
September 2003 rating decision is either cumulative or 
redundant of the evidence of record or does not raise a 
reasonable possibility of substantiating the claims.  While 
new evidence of record shows that the Veteran continued to 
receive treatment for hypertension and coronary artery 
disease, it does not reflect any competent evidence relating 
these disabilities diagnosed post-service to any established 
event in service.  

Statements from the Veteran reflect his continued assertions 
that he has current residuals of hypertension and coronary 
artery disease and that he was treated during active service 
for high blood pressure which eventually caused his claimed 
heart disease.  Aside from the fact that the Veteran's 
assertions are, essentially, cumulative of such other 
assertions as were previously of record, the Board emphasizes 
that, as the Veteran is a layperson without the appropriate 
medical training or expertise to render an opinion on a 
medical matter, neither is competent, on the basis of 
assertions, alone, to provide probative (i.e., persuasive) 
evidence on a medical matters--such as the etiology of a 
specific disability.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992). Therefore, where, as here, the claims turn on a 
medical matter, unsupported lay statements, even if new, 
cannot serve as a predicate to reopen previously disallowed 
claims.  See Hickson v. West, 11 Vet. App. 374 (1998); Moray 
v. Brown, 5 Vet. App. 211, 214 (1993).

Under these circumstances, the Board must conclude that new 
and material evidence to reopen the claims for hypertension 
and for coronary artery disease has not been received.  As 
such, the requirements for reopening the claims are not met, 
and the September 2003 denials of the claims remain final.  
As the Veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claims, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).

	(CONTINUED ON NEXT PAGE)




ORDER

New and material evidence has not been received in order to 
reopen a claim for entitlement to service connection for 
hypertension; the appeal is denied.

New and material evidence has not been received in order to 
reopen a claim for entitlement to service connection for 
coronary artery disease; the appeal is denied.


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


